PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
              ________________

                   No. 11-3996
                 _______________

             MICHAEL E. SILUK, JR.,
                                 Appellant

                         v.

               CATHERINE MERWIN,
 Director of Perry County Domestic Relations Section

                 ________________

      Appeal from the United States District Court
         for the Middle District of Pennsylvania
            (Civil Action No. 1-11-cv-01654)
District Judge: Honorable Judge Christopher C. Conner
                   ________________

               Argued: May 21, 2014

           Before: MCKEE, Chief Judge
      and CHAGARES, GARTH, Circuit Judges

           (Opinion filed: April 10, 2015)
Paige H. Forster (argued)1
Patrick M. Emery, Esq.
Reed Smith LLP
225 Fifth Avenue
Pittsburgh, PA 15222

Gregory B. Jordan, Esq.
PNC
30th Floor
249 Fifth Avenue
One PNC Plaza
Pittsburgh, PA 15222

       Counsel for Appellant

Jeffrey E. Sandberg (argued)
United States Department of Justice
Appellate Section, Civil Division
Room 7214
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

       Counsel for Amicus Curiae
                    ________________

                OPINION OF THE COURT
                    ________________

McKEE, Chief Judge

       We are asked to interpret provisions of the Prison
Litigation Reform Act (“PLRA”) requiring federal prisons to
withdraw certain amounts from prisoner trust accounts to pay

1
  The attorneys for the appellant are appearing pro bono
following a prior order granting appellant’s motion to proceed
in forma pauperis. The judges of this court express our
gratitude to those attorneys for accepting this matter pro bono
and for the quality of their representation of their client. We
also thank Reed Smith, LLP and PNC for permitting them to
offer their service. Lawyers who act pro bono fulfill the
highest service that members of the bar can offer to needy
parties and to the legal profession.
                               2
court filing fees. Although the amount of money involved
may seem insignificant, the issue is of the utmost importance
because it impacts indigent prisoners’ access to the courts and
it has resulted in a conflict among the Courts of Appeals.2
        Under the PLRA,3 a prisoner who files a civil
complaint or an appeal in the federal courts is required to pay
the full amount of the filing fee even if s/he is filing in forma
pauperis (“IFP”).4 Pursuant to 28 U.S.C. § 1915(b)(2), after
making an initial payment, a prisoner must make monthly
payments in the amount of 20 percent of the preceding
month’s income until the filing fee is paid.

       Michael Siluk is an indigent state prisoner who was
allowed to file IFP in the district court and this Court. He
currently owes a filing fee to both courts ($350 to the Clerk of
the District Court and $505 to the Clerk of this Court for his
appeal). Siluk argues that § 1915(b)(2) only requires a 20-
percent deduction from his prison account each month until
both fees are paid, and that the deductions should be made in
the order in which they were incurred (referred to as
“sequential collection,” “sequential recoupment,” or “per
inmate approach”). The government argues that § 1915(b)
requires that a monthly 20-percent deduction must be made
concurrently for fees owed in both courts until the fees are
paid (referred to as “concurrent recoupment,” “simultaneous
recoupment,” or “per case approach”).                The latter
interpretation would result in a 40-percent deduction from



2
 See infra notes 18 and 26.
3
 Title VIII of Pub. L. No. 104-134, 100 Stat. 1321 (1996),
amending 28 U.S.C. § 1915 et seq.
4
  28 U.S.C. § 1915(b)(1). The IFP statute “is designed to
ensure that indigent litigants have meaningful access to the
federal courts.” Neitzke v. Williams, 490 U.S. 319, 324
(1989) (emphasis added). “Congress enacted the in forma
pauperis statute to ensure that administrative court costs and
filing fees, both of which must be paid by everyone else who
files a lawsuit, would not prevent indigent persons from
pursuing meaningful litigation.” Deutsch v. United States, 67
F.3d 1080, 1084 (3d Cir. 1995).
                               3
Siluk’s account each month that would continue until both
fees are completely paid.

       On January 11, 2013 this Court entered an order which
among other things granted Siluk’s motion to proceed IFP;
referred the petition to combine payments to a merits panel;
and directed the Clerk of the Court to appoint pro bono
counsel on behalf of Siluk to “address whether the Prison
Litigation Reform Act requires recoupment of multiple
encumbrances sequentially or simultaneously.” For the
reasons that follow, we conclude that Congress intended to
cap the monthly debit for filing fees at 20 percent of a
prisoner’s monthly income, even where, as here, an inmate
owes more than one filing fee.5


5
  We have jurisdiction to review a district court’s final order
under 28 U.S.C. § 1291. Although Siluk is appealing the
order dismissing his complaint under Rule 12(b)(6), as well
as the court’s denial of his motion to consolidate court fees,
we only need to discuss the latter issue. The District Court
thoroughly and carefully explained that Siluk’s claim against
an officer of the Commonwealth of Pennsylvania is barred by
the Eleventh Amendment of the United States Constitution.

The Eleventh Amendment “bar[s] suits for monetary damages
by private parties in federal court against a state or against
state agencies. It also bars a suit against state officials in their
official capacity, because the state is the real party in interest
inasmuch as the plaintiff seeks recovery from the state
treasury.” Melo v. Hafer, 912 F.2d 628, 635 (3d Cir. 1990)
(internal citations omitted).

“All courts and agencies of the [Pennsylvania unified judicial
system] are part of the Commonwealth government . . . [and]
entitled to Eleventh Amendment immunity.” Haybarger v.
Lawrence Cnty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d
Cir. 2008) (citation omitted); Pa. Const. art. V, § 1. County
domestic relations sections are part of the unified judicial
system. 42 PA. CONS. STAT. ANN. § 961. Accordingly,
Merwin, in her official capacity as Director of the Perry
County Domestic Relations Section, is entitled to Eleventh
Amendment immunity. Melo, 912 F.2d at 6.
                                 4
I. Factual Background

        When this suit was filed, Siluk was an inmate at the
State Correctional Institution at Rockview (“SCI Rockview”).
He had filed various actions in state court claiming that state
authorities had wrongfully intercepted his federal income tax
refund and applied it to a child-support arrearage he allegedly
owed.        After Siluk’s state court litigation proved
unsuccessful, he filed this pro se complaint in federal district
court, alleging that Catherine Merwin -- the Director of Perry
County Domestic Relations Section -- had deprived him of
his federal tax refund, in violation of the Fourteenth
Amendment. The District Court granted Siluk’s motion to
proceed IFP and ordered the collection of an initial partial
filing fee, followed by monthly installments as required by §
1915(b).6       The court subsequently dismissed Siluk’s
complaint pursuant to Federal Rule of Civil Procedure
12(b)(6).7

       Siluk appealed and applied to proceed IFP before us.
He also filed a motion to combine payment of his filing fees
which the district court denied. Siluk seeks to make one
combined payment of 20 percent of his prison account
deposits, rather than a 40-percent deduction (20 percent for
each fee owed), as urged by the government. The sequential
collection he requests would postpone collection of the filing
fee for this appeal until after his filing fee has been
completely paid to the district court.

        Siluk maintains that sequentially debiting his inmate
account will leave him with sufficient funds to maintain a
minimum quality of life that would otherwise be jeopardized.
He purportedly lives on prison wages of around $40.00 a
month after the 20-percent deduction of the District Court
filing fee. According to Siluk, he is required to pay for such
items as: “soap, shampoo, razors, [and] deodorant” to

6
  As of the filing of his appellate brief, SCI Rockview has
remitted eleven partial payments, totaling $119.98, toward
Siluk’s $350.00 District Court filing fee. Appx. 68-88.
7
 See Siluk v. Merwin, No. 11-1654, 2011 WL 4738147 (M.D.
Pa. Sept. 16, 2011).
                               5
maintain basic hygiene.8 Siluk must also pay for the cost of
proceeding in this matter. He claims that those costs include
such incidentals as “paper, pens, copies, carbon paper, [and]
mail.”9

II. Statutory Background

        Under 28 U.SC. § 1915, federal courts are authorized
to allow indigent persons, including prisoners, to pursue
litigation without pre-paying fees and costs.10 Congress
enacted the IFP statute “to ensure that administrative court
costs and filing fees . . . would not prevent indigent persons
from pursuing meaningful litigation.”11 Section 1915 was

8
  Appx. at 47 (Pet. To Combine Filing Fees at ¶ 4); see also
id. at 52-53 (Prison Account Statement, reflecting
commissary charges).
9
    Id.; see also id. (Prison Account Statement, reflecting

postage charges).
10
   The relevant text of § 1915 is as follows:
       (b)(1) Notwithstanding subsection (a), if a
       prisoner brings a civil action or files an appeal
       in forma pauperis, the prisoner shall be required
       to pay the full amount of a filing fee. The court
       shall assess and, when funds exist, collect, as a
       partial payment of any court fees required by
       law, an initial partial filing fee of 20 percent . . .
       .
       (2) After payment of the initial partial filing fee,
       the prisoner shall be required to make monthly
       payments of 20 percent of the preceding
       month’s income credited to the prisoner's
       account. The agency having custody of the
       prisoner shall forward payments from the
       prisoner’s account to the clerk of the court each
       time the amount in the account exceeds $10
       until the filing fees are paid.
28 U.S.C. § 1915.
11
   Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001)
(internal quotation marks omitted), cert. denied, 533 U.S. 953
                                 6
amended by the PLRA, “largely in response to concerns
about the heavy volume of frivolous prisoner litigation in the
federal courts.”12 Prior to the passage of the PLRA, courts
could waive filing fees entirely.13 However, in enacting
§ 1915(b)(1), Congress required that all indigent prisoners
filing civil actions or appeals eventually “pay the full amount
of a filing fee.”14

        Section 1915(b) allows prisoners who qualify for IFP
status to make an initial partial payment, followed by monthly
payments against the remaining balance.15              Section
1915(b)(1) requires an initial debit for partial payment of
outstanding court fees when the funds in the prisoner’s
account equal “20 percent of the greater of . . . (A) the
average monthly deposits to the prisoner’s account; or (B) the
average monthly balance in the prisoner’s account for the 6-
month period immediately preceding the filing of the


(2001); see also Denton v. Hernandez, 504 U.S. 25, 31
(1992).
12
   Abdul-Akbar, 239 F.3d at 312; see also 141 Cong. Rec.
S14,408-01, S14413 (daily ed. Sept. 27, 1995) (statement of
Sen. Dole) (explaining that the number of prisoner suits filed
“has grown astronomically -- from 6,600 in 1975 to more
than 39,000 in 1994” ). The increase correlates with policies
that resulted in mass incarceration. During this same period,
the prison population underwent a dramatic increase. Just
over 500,000 people were incarcerated in prisons or jails in
1980; over 1.3 million were incarcerated in 1993. See Allen
J. Beck & Darrell K. Gilliard, Bureau of Justice Statistics,
NCJ 151654, Prisoners in 1994, at 1 (1995), available at
http://bjs.ojp.usdoj.gov/content/pub/pdf/Pi94.pdf.
13
   Id. at 311-12 (“[P]risoners easily obtained I.F.P. status and
hence were not subject to the same economic disincentives to
filing meritless cases that face other civil litigants.”).
14
     28 U.S.C. § 1915(b)(1).
15
  See Santana v. United States, 98 F.3d 752, 754 (3d Cir.
1996).
                               7
complaint or notice of appeal.”16 Section 1915(b)(2) provides
that, after the initial partial payment, the inmate must make
“monthly payments of 20 percent of the preceding month’s
income” whenever the account exceeds $10.00.17 The prison
where the inmate is housed is responsible for withdrawing
this money and “forward[ing] payments from the prisoner’s
account to the clerk of the court.”18 This monthly payment
scheme continues until the filing fee is fully discharged.19

        This scheme is relatively clear when an inmate only
owes one filing fee. However, it is not clear how the
deductions should be made when a prisoner owes more than
one filing fee arising from multiple lawsuits or appeals of a
single lawsuit.20



16
   28 U.S.C. § 1915(b)(1). Prisoners need not make this
initial partial payment if they do not have the available funds.
See id. § 1915(b)(4) (requiring collection of the initial partial
filing fee only when sufficient funds exist).
17
     Id. § 1915(b)(2).
18
     Id.
19
     Id.
20
  This issue is a matter of first impression for this Court, and
there is a split of authority among our sister courts of appeals.
The government argues that we have tacitly accepted the
majority view of our sister courts of appeals, which is that the
PLRA requires simultaneous recoupment. See Ray v. Reed,
680 F.3d 841, 841 (3d Cir. 2012) (reinstating the court’s prior
order requiring simultaneous recoupment, where a prisoner
owed multiple filing fees and sought to limit his monthly
obligations to a single 20-percent payment). However, the
government fails to note that Fortune v. Patterson, No. 04-
377, 2009 WL 3166274, at *8 (W.D. Pa. Sept. 28, 2009),
aff’d Fortune v. Hamberger, 379 F. App’x 116 (3d Cir. 2010)
(per curiam) (unpublished), surmised that deducting filing
fees at a rate greater than 20 percent was unlawful under the
PLRA or § 1915.
                                8
        In this case, Siluk faces the prospect of paying two
fees: (1) the $350 district court filing fee that he incurred by
filing his pro se complaint; and (2) the $505 fee he incurred in
this court for pursuing an appeal of the district court
judgment. All parties agree that Siluk must pay both fees
eventually and that these fees should be deducted from his
inmate account; however, there is a highly contested legal
question as to the rate at which these fees should be paid.

       In his petition, Siluk requests that this Court order that
20 percent of his account balance, rather than 40 percent of
his account balance, should be deducted each month, toward
the payment of these fees. That is, Siluk requests that a single
20-percent payment be deducted, rather than two 20-percent
payments (one toward his district court fee and one toward his
appellate fee).

       The question presented by Siluk’s request for
consolidation of fees, as interpreted by the motions panel and
as briefed by counsel is whether § 1915(b)(2) allows only a
maximum of 20 percent to be taken from his monthly income
regardless of the number of cases or appeals filed, or whether
the PLRA requires 20 percent taken each month for each case
or appeal that he undertakes.

       These two conflicting interpretations of § 1915(b)(2)
are referred to in the briefs and in the cases as “sequential”
and “simultaneous” recoupment.

       Sequential recoupment refers to the method of
payment whereby a single 20-percent payment is withdrawn
on a monthly basis. For example, if an inmate had $10 in his
or her account on the first of the month, the most that he or
she could be required to pay toward his or her filings fees
would be $2 (20 percent of the $10). That one payment is
withdrawn monthly, and the cases and/or appeals that an
inmate has filed will be paid off sequentially. Under such a
rule, an inmate’s account could not be emptied in a single
month based solely on the clerk’s withdrawal of a filing fee.

       As applied to this case, sequential recoupment dictates
that Siluk’s account would be subject to a single 20-percent
charge each month, and these charges would be used to pay

                               9
off: (1) first his district court fee; and (2) then, only after his
first fee was paid, his fee to this court for his appeal.

        Simultaneous recoupment on the other hand, refers to a
protocol whereby 20 percent of the inmate’s account is
withdrawn for each case or appeal. Under such a rule, fees
are paid off simultaneously, and an inmate’s account could be
emptied in a single month by the clerk of the court. For
example, unlike for the sequential rule, under this reading of
the statute if an inmate had $10 and owed money in five cases
the clerk would deduct $2 for each case thus emptying the
inmate’s account.

       As applied to this case, simultaneous recoupment
dictates that the clerk of this Court and the clerk of the
District Court would each withdraw 20 percent of Siluk’s
account simultaneously.

       Given the PLRA’s text, structure, and purpose, we
conclude that Congress intended the monthly payments
mandated under the PLRA to be debited from an inmate’s
account sequentially.     Sequential recoupment provides
prisoners with a reasonable economic disincentive to file
frivolous claims, without being punitive or imposing such
significant burdens that a prisoner might forgo asserting
legitimate claims.

A. Text and Structure of § 1915

       As noted earlier, §1915(b) establishes a gradual two-
step garnishment procedure to ensure payment of filing fees.
Subsection (b)(1) lays out the procedure for calculating and
remitting the initial partial payment. It provides:

        if a prisoner brings a civil action or files an
        appeal [IFP], the prisoner shall be required to
        pay the full amount of a filing fee. The court
        shall assess and, when funds exist, collect, as a
        partial payment of any court fees required by
        law, an initial partial filing fee[.]”21

21
     28 U.S.C. § 1915(b)(1).

                                10
This subsection unambiguously applies to each action or
appeal that a prisoner files, whether or not the prisoner has
filed other suits that are pending. The controversy here stems
from the ambiguity that arises when subsection (b)(1) is read
in conjunction with the explanation of how the remainder of
the filing fee must be paid, which is set forth in subsection
(b)(2). Subsection (b)(2) states: “[a]fter payment of the initial
partial filing fee,” prisoners must “make monthly payments of
20 percent of the preceding month’s income . . . until the
filing fees are paid.”22

        The Supreme Court has explained that the words of a
statute “must be read in their context with a view to their
place in the overall statutory scheme.”23 Accordingly, a
“provision that may seem ambiguous in isolation[]” can be
“clarified by the remainder of the [statute].”24 The text of §
1915 must therefore be read as a whole, so that the content
and operation of one provision can illuminate the proper
construction of another.25 It is also crucial that we not lose
sight of the Supreme Court’s admonition that a statute
permitting an individual to file IFP not be interpreted in a
manner that would deprive litigants of the “last dollar they
have.”26 In Adkins v. E.I. DuPont de Nemours & Co., the

22
     Id. § 1915(b)(2).
23
   Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809
(1989); see also SimmsParris v. Countrywide Fin. Corp., 652
F.3d 355, 358 (3d Cir. 2011).
24
   AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1754
(2011) (internal quotation marks omitted); see also Dolan v.
U.S. Postal Serv., 546 U.S. 481, 486 (2006) (“Interpretation
of a word or phrase depends upon reading the whole statutory
text, considering [its] purpose and context[.]”).
25
  See, e.g., Hagan v. Rogers, 570 F.3d 146, 155 (3d Cir.
2009) (“Section 1915(b)(3) must be read in the context of §
1915(b) as a whole.”).
26
  Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,
339 (1948).

                               11
Court explained that “[w]e cannot agree . . . that one must be
absolutely destitute to enjoy the benefit of the [IFP] statute.”27

       Here, the government argues that construing the text
and structure of § 1915 as requiring something other than
simultaneous recoupment creates a disjunction.28 According

27
     Id.
28
   The government asks us to adopt the view of the majority
of our sister circuits, including the Courts of Appeals for the
Fifth, Seventh, Eighth, Tenth, and D.C. Circuits, which have
interpreted § 1915(b)(2) to require prisoners pay 20 percent of
their funds towards filing fees concurrently, per case and per
appeal. See Pinson v. Samuels, 761 F.3d 1, 7 (D.C. Cir.
2014) (holding that the PLRA requires a separate installment
payment for each case in which a filing fee is owed);
Christensen v. Big Horn County Bd. of County Comm’rs, 374
F. App’x 821, 829-33 (10th Cir. 2010) (unpublished)
(embracing a “consistent reading of the similar provisions in
§§ 1915(b)(1) and (b)(2)”); Atchison v. Collins, 288 F.3d 177,
180-81 (5th Cir. 2002) (reasoning that the word “court”
appearing in both § 1915(b)(1) and (b)(2) should be read to
refer to the “instant action,” separate from previously filed
lawsuits); Lefkowitz v. Citi-Equity Group, Inc., 146 F.3d 609,
612 (8th Cir. 1998) (“Because the PLRA fee provisions were
designed to require prisoners to bear financial responsibility
for each action they take, the [20]-percent rule should be
applied per case.”); Newlin v. Helman, 123 F.3d 429, 436-37
(7th Cir. 1997), overruled on other grounds by Lee v. Clinton,
209 F.3d 1025, 1027 (7th Cir. 2000) and Walker v. O’Brien,
216 F.3d 66, 628-29 (7th Cir. 2000) (“[W]e hold that the fees
for filing the complaint and appeal cumulate. . . . The PLRA
is designed to require the prisoner to bear some marginal cost
for each legal activity.”).

District courts in the Sixth and Ninth Circuits have also
followed the “per case,” or “simultaneous recoupment”
interpretation of § 1915. See Hendon v. Ramsey, 478 F.
Supp. 2d 1214, 1219 (S.D. Cal. 2007) (adopting the Fifth
Circuit’s reasoning in Atchison v. Collins, 288 F.3d 177, 180-
81 (5th Cir. 2002)); Samonte v. Frank, 517 F. Supp. 2d 1238,
1243 (D. Haw. 2007) (concluding that the “per case”
                               12
to the government, because subsection (b)(1), which pertains
to the initial filing fee on a per-case basis regardless of the
number of outstanding fees, sequential recoupment would
result in an interpretative disconnect: an inmate could
postpone paying subsequent fees under subsection (b)(2), but
not the fees required (for each case) under subsection (b)(1).29
The government concludes that because subsection (b)(1)
requires that an inmate pay filing fees on a per-case basis,
Congress intended subsection (b)(2) to operate in the same
manner.

        However, the two subsections address different
situations and neither the statutory text nor the relationship
between the two subsections suggests that we read the statute
with such rigidity. Subsection (b)(1) deals with a one-time
initial partial filing fee withdrawn “when [and only when]
funds exist.”30 The amount of that fee is based on income or
account balance during the prior six months.31 In contrast,
subsection (b)(2) deals with ongoing monthly payments that
are withdrawn only when the prisoner’s account balance
“exceeds $10.”32 The amount debited pursuant to subsection

interpretation of § 1915 was the more practical approach);
Lyon v. Kentucky State Penitentiary, No. 02-P53-R, 2005 WL
2044955, at *1 (W.D. Ky. Aug. 23, 2005) (finding that the
Sixth Circuit implicitly adopted the “per case” interpretation
in McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997)).
29
   See, e.g., Atchison, 288 F.3d at 180-81 (holding that, in
order to read § 1915 consistently, (b)(2) should correspond
with (b)(1), in which the initial partial filing fee is imposed in
each case); Newlin, 123 F.3d at 436 (holding that, because the
“PLRA is designed to require the prisoner to bear some
marginal cost for each legal activity,” subsection (b)(2)’s
requires recoupment on a per-encumbrance basis: “A prisoner
who files one suit remits 20 percent of income to his prison
trust account; a suit and an appeal then must commit 40
percent, and so on.”).
30
   28 U.S.C. § 1915(b)(1).
31
     Id.
32
     Id. § 1915(b)(2).
                               13
(b)(2) is based on the prior month’s income.33 In addition, as
the Court of Appeals for the Fourth Circuit explained in
Torres v. O’Quinn, subsection (b)(1) specifically references
“payment of any court fees[,]” 34 implying that “the [20-
]percent exaction applies to all court fees, in total.”35

        Nothing in subsection (b)(2)’s language, requiring
monthly payments to “the clerk of the court, . . . until the
filing fees . . . are paid[,]”36 suggests that Congress intended
that “the clerk” simultaneously refer to two different clerks in
two different courts. Congress could certainly have required
monthly payments to multiple clerks of different courts, or
the same clerk for multiple filings until each filing fee is paid.
Congress did not use language that would have achieved that
result. Rather, the statute refers to “fees” relating to an
“action or appeal.”37 The logical conclusion is that Congress
recognized that multiple “fees” might be owed, but required
sequential payments for only one case at a time.

       Nevertheless, the government argues that, because
“[t]he rest of Section 1915 addresses each case individually,”
subsection (b)(2) should also be construed to require a
monthly payment for each case a prisoner has filed.38 That
view is inconsistent with other provisions of the statute,
which do not have the same ambiguity as that which arises
from the interplay between subsections (b)(1) and (b)(2). For
example subsection (g), known as the PLRA’s “three strikes”
rule, does not address each case individually. Subsection (g)
prohibits an inmate from bringing a case if s/he has, on three


33
     Id.
34
  Torres v. O’Quinn, 612 F.3d 237, 245 (4th Cir. 2010)
(emphasis added).
35
     Id. (emphasis in original).
36
     28 U.S.C. § 1915(b)(2).
37
     Id. § 1915(a)(2) (emphasis added).
38
     Gov. Br. at 13 n.6.

                                   14
or more prior occasions, brought an action or appeal in
federal court “that was dismissed on the grounds that it [was]
frivolous, malicious, or fails to state a claim upon which relief
may be granted.”39 Clearly, Congress there intended to
review a prisoner’s overall litigation history, not merely one
case at a time.40

       Furthermore, the Supreme Court has explained that the
various subsections of § 1915 reflect the PLRA’s multi-
pronged approach to reducing frivolous prisoner litigation in
federal courts.41 However, subsections (b)(1) and (b)(2)
impact the congressional purpose in different, but
complimentary, ways.         Subsection (b)(1) establishes a
mechanism to ensure that all prisoners pay an initial partial
filing fee whenever a filing fee would be required for a
claimant who was not filing IFP.42 This up-front cost forces
prisoners to make reasoned choices about whether to file a
law suit. Subsection (b)(2), then, establishes the garnishment
procedure of subsequent monthly payments to completely pay
the balance of all filing fees after the initial partial payment.43
It addresses the method by which further fees can be
collected, while subsection (b)(1) insures that payment of the
“full amount” of the fees “shall be required[.]”44 Thus, we do

39
     28 U.S.C. § 1915(g).
40
   Other portions of § 1915 that do not apply on a per-case
basis include subsection (d), which is a blanket rule that
pertains to all cases brought under § 1915, and subsection
(e)(1), which provides that “[t]he court may request an
attorney to represent any person unable to afford counsel.”
Id. §§ 1915(d), (e)(1).
41
   Skinner v. Switzer, 131 S. Ct. 1289, 1299 (2011) (noting
that the PLRA “placed a series of controls on prisoner suits,
constraints designed to prevent sportive filings in federal
court.”).
42
     28 U.S.C. § 1915(b)(1).
43
     Id. § 1915(b)(2).
44
     Id. § 1915(b)(1).

                                15
not believe there is anything inconsistent about reading these
two subsections to establish a scheme of sequential
recoupment of fees.

        We therefore agree with the conclusion of the Court of
Appeals for the Second Circuit that the reference to an initial
partial payment of “any court fees . . . impl[ies] that multiple
fees and costs should each be subject to a uniform ceiling [of
20 percent].”45

B. Purpose of the PLRA

        When congressional intent is clear from the text of a
statute, we do not delve into legislative history or focus on the
statutory scheme.46 However, in light of the discord among
courts of appeals, and the apparent tension between
subsections (b)(1) and (b)(2), it is appropriate to consider the
purpose of the statutory scheme to ensure that our
interpretation is consistent with Congress’s objectives in
enacting these provisions.47 As the Supreme Court has
explained, the meaning of “certain words or phrases may only
become evident when placed in context . . . and with a view
to their place in the overall statutory scheme.”48

      The Supreme Court has noted that the overarching
purpose of the PLRA is to implement “a series of controls”

45
     Whitfield v. Scully, 241 F.3d 264, 276 (2d Cir. 2001).
46
   In re Philadelphia Newspapers, LLC, 599 F.3d 298, 304
(3d Cir. 2010), as amended (May 7, 2010) (“‘When the words
of a statute are unambiguous, then this first canon is also the
last: judicial inquiry is complete.’” (quoting Conn. Nat’l Bank
v. Germain, 503 U.S. 249, 253-54 (1992))).
47
  See Dolan v. United States Postal Serv., 546 U.S. 481, 486
(2006) (“Interpretation of a word or phrase depends upon
reading the whole statutory text, considering [its] purpose and
context[.]”).
48
  Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551
U.S. 644, 666 (2007) (internal quotation marks and citations
omitted).
                                 16
designed to prevent meritless filings in federal court.49 In
enacting the PLRA, “Congress sought to put in place
economic incentives that would prompt prisoners to ‘stop and
think’ before filing a complaint.”50

       Congress did not enact the PLRA to punish inmates for
filing suits, nor did it intend to deter prisoners from filing
valid claims.51 In fact, § 1915(b)(4) specifically provides that
“[i]n no event shall a prisoner be prohibited from bringing a
civil action or appealing a civil or criminal judgment for the
reason that the prisoner has no assets and no means by which
to pay the initial partial filing fee.”52 Congress was,
therefore, keenly aware of the need to safeguard a prisoner’s
constitutional right of access to the courts.53


49
  Skinner v. Switzer, 131 S. Ct. 1289, 1299 (2011); see also
Abdul-Akbar v. McKelvie, 239 F.3d 307, 318 & n.3 (3d Cir.
2001) (internal quotation marks omitted), cert. denied, 533
U.S. 953 (2001).
50
 Id. (citing 141 Cong. Rec. S7,498-01, S7,526 (daily ed.
May 25, 1995) (Sen. Kyl)).
51
  See 141 Cong. Rec. S7,526 (daily ed. May 25, 1995) (Sen.
Kyl) (“The filing fee is small enough not to deter a prisoner
with a meritorious claim . . . .”); 141 Cong. Rec. S14,627
(daily ed. Sept. 29, 1995) (Sen. Hatch) (“I do not want to
prevent inmates from raising legitimate claims.”); see also
Bounds v. Smith, 430 U.S. 817, 822 (1977) (“More recent
decisions have struck down restrictions [to prisoners’
constitutional right of access to the courts] and required
remedial measures to insure that inmate access to the courts is
adequate, effective, and meaningful.”); see generally Ex parte
Hull, 312 U.S. 546, 549 (1941) (“[T]he state and its officers
may not abridge or impair petitioner’s right to apply to a
federal court for a writ of habeas corpus.”).
52
     28 U.S.C. § 1915(b)(4).
53
  The Supreme Court has held that prisoners have a
constitutional right to bring court challenges to vindicate
“‘basic constitutional rights.’” Allah v Seiverling, 229 F.3d
                               17
        In order to balance the competing objectives of
preserving a prisoner’s constitutional right of access to the
courts while deterring frivolous litigation, § 1915(b) requires
that an IFP prisoner make an initial payment towards the
filing fee, but permits the prisoner to pay the balance of his or
her fees over an extended period of time. Pursuant to this
scheme, the initial partial filing fee can be withdrawn only
“when funds exist” in the prisoner’s account.54 Thereafter,
monthly payments, pegged at 20 percent of the prisoner’s
account balance, are withdrawn only when the account
balance “exceeds $10.”55

       Concurrent recoupment is inconsistent with the
purpose of the PLRA because, although Congress intended to
deter frivolous litigation by requiring IFP prisoners to bear
some marginal cost, Congress did not intend to create a
payment scheme that would ensure fees be paid as
expeditiously as possible or that would create tension with an
inmate’s constitutional right of access to the courts.56

       Citing Newlin v. Helman, the government argues that
sequential recoupment would undermine Congress’s intent to
deter frivolous prisoner litigation by allowing a prisoner to
“postpone” indefinitely his or her monthly payments for any
additional lawsuit until after all previous filing fees had been
paid.57 We realize, of course, that sequential recoupment is

220, 223 (3d Cir. 2000) (quoting Wolff v. McDonnell, 418
U.S. 539, 579 (1974)).
54
   28 U.S.C. § 1915(b)(1).
55
     Id. § 1915(b)(2).
56
   As we noted at the outset, and as Siluk’s allegations
suggest, although the amounts appear “marginal,” they can be
quite substantial to an inmate subsisting on nominal prison
wages.
57
   See Newlin v. Helman, 123 F.3d 429, 436 (7th Cir. 1997),
overruled on other grounds by Lee v. Clinton, 209 F.3d 1025,
1027 (7th Cir. 2000) and Walker v. O’Brien, 216 F.3d 66,
628-29 (7th Cir. 2000); see also Christensen v. Big Horn
County Bd. of County Comm’rs, 374 F. App’x 821, 830 (10th
                               18
less of a deterrent to frivolous claims, but that consideration
does not alter our analysis.         Although Congress was
concerned that prisoners would pay their filing fee, Congress
was clearly not as concerned about when the payment
occurred. As Senator Dole explained during the debates on
the PLRA, “when prisoners know that they will have to pay
these costs -- perhaps not at the time of filing, but eventually -
- they will be less inclined to file a lawsuit in the first
place.”58 That is precisely the point.

       Congress could have required payments of more than
20 percent of the previous month’s income or imposed a time
limit for payment of all outstanding fees if § 1915 was
intended to collect filing fees as quickly as practicable.
However, that is not what Congress did. Although Congress
wanted to encourage indigent prisoners to think before
bringing claims, it did not want to subject inmates to
unacceptable hardships in order to pursue judicial redress.59

Cir. 2010) (unpublished) (observing that the PLRA’s “pay-as-
you-go constraint[] would be diluted if not defeated by
permitting prisoners with one ongoing case to postpone all
successive filing fee obligations”); Lefkowitz v. Citi-Equity
Group, Inc., 146 F.3d 609, 612 (8th Cir. 1998) (rejecting “per
inmate” approach to the “PLRA[’s] fee provisions” as
inconsistent with Congress’s intent).
58
   See 141 Cong. Rec. S14,413-14 (daily ed. Sept. 27, 1995)
(statement of Sen. Dole).
59
   See also Adkins v. E.I. DuPont de Nemours & Co., 335
U.S. 331, 339-40 (1948) (noting that an undesirable result
would be a “statutory interpretation [that] . . . force[s] a
litigant to abandon what may be a meritorious claim in order
to spare himself complete destitution.”). This Court has also
repeatedly held that “prisoners are not required to surrender
those small amenities of life which they are permitted to
acquire in a prison in order to litigate [IFP.]” Jones v.
Zimmerman, 752 F.2d 76, 79 (3d Cir. 1985) (internal
quotation marks and citation omitted); see also Bullock v.
Suomela, 710 F.2d 102, 103 (3d Cir. 1983); Souder v.
McGuire, 516 F.2d 820, 823 (3d Cir. 1975).

                               19
        Moreover, concerns that sequential repayment will not
sufficiently deter meritless claims are alleviated by subsection
(g)’s “three strikes” rule.60 That is a “powerful economic
incentive” aimed specifically at repeat filers to prevent them
from filing more “frivolous lawsuits or appeals.”61
Subsection (g) seeks to penalize prisoners who have filed
multiple, meritless claims, and revokes the IFP “privilege”
from those who have had “three strikes,” “no matter how
meritorious subsequent claims may be.”62 Subsection (b), on
the other hand, is a moderate measure only intended to
address prisoners filing lawsuits without considering the merit
of their claims.63

       Accordingly, there is a clear difference between the
purpose of § 1915(g) and the rest of the PLRA. As the
government agrees, § 1915(g) is structured to deter frivolous
suits while protecting a prisoners’ right of access to the
courts.64 Accordingly, we need not interpret § 1915(b)(2) as


60
   As discussed above, § 1915(g) states “if [a] prisoner has, on
3 or more prior occasions,” brought an action or appeal in
federal court “that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief
may be granted[,]” then “[i]n no event shall [the] prisoner”
bring an action or appeal IFP. 28 U.S.C. § 1915(g).
Subsection (g) contains an exception permitting a prisoner
with three strikes to file an IFP action if s/he is “under
imminent danger of serious physical injury.” Id.
61
  Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir.
2001), cert. denied, 533 U.S. 953 (2001) (emphasis added).
62
     Id.
63
   Although, as the Fourth Circuit noted in Torres, the
statutory requirement, that all filing fees be paid, deters
frivolous litigation on its own, without further requiring
simultaneous recoupment. Torres v. O’Quinn, 612 F.3d 237,
247 (4th Cir. 2010).
64
   See Gov. Br. at 22.

                               20
requiring simultaneous fee collection in order to advance the
congressional concern with frivolous lawsuits.65
        Nevertheless, we recognize that the contrary view, as
expressed by the Court of Appeals for the Seventh Circuit in
Newlin, has gained some support. In Newlin, the Court
reasoned that, because the PLRA is designed to “require the
prisoner to bear some marginal cost for each legal activity,”
simultaneous recoupment is most consistent with the statute’s
purpose because it exacts that price the soonest.66 The Newlin
Court was concerned that, “[u]nless payment begins soon
after the event that creates the liability, this will not happen[]”
and prisoners could file “multiple suits for the price of one.”67
However, that analysis conflates the distinct objectives of
ensuring payment of all filing fees and expediting payment of
fees. Neither the text of the statute nor the legislative history
supports this view. In fact, that interpretation is in direct
conflict with the text of § 1915(b) because the PLRA’s filing

65
    In addition to the “three strikes” rule of subsection (g), 28
U.S.C. § 1915(a)(3) permits IFP privileges to be
automatically revoked on appeal if the trial court certifies that
the appeal is meritless. Additionally, in cases brought by a
plaintiff proceeding IFP, the court is directed to “dismiss the
case at any time if [it] determines that . . . the action or appeal
. . . (i) is frivolous or malicious; (ii) fails to state a claim on
which relief may be granted; or (iii) seeks monetary relief
against a defendant who is immune from such relief.” 28
U.S.C. § 1915(e)(2)(B); see also id. § 1915A(a)-(b)
(containing a similar requirement for all prisoner cases which
“seek[] redress from a governmental entity”). If the court
dismisses an action or appeal on one of these grounds, the
prisoner nonetheless remains liable for paying the filing fee in
full. See, e.g., J.A. 49 (“[T]he prisoner is obligated to pay the
entire filing and/or docketing fee . . . regardless of the
outcome of the proceeding or appeal.”); see also Porter v.
Dep’t of Treasury, 564 F.3d 176, 179-80 (3d Cir. 2009).
66
  See Newlin v. Helman, 123 F.3d 429, 436 (7th Cir. 1997),
overruled on other grounds by Lee v. Clinton, 209 F.3d 1025,
1027 (7th Cir. 2000) and Walker v. O’Brien, 216 F.3d 66,
628-29 (7th Cir. 2000).
67
     Id. at 436-37.
                                21
fee provisions explicitly permit a prisoner to postpone the
payments indefinitely if the inmate’s account balance never
exceeds $10.00.68 Moreover, sequential payment does not
mean that an inmate can file “multiple suits for the price of
one.” The prisoner still has to pay all fees incurred, the
amount of each individual payment is simply capped at 20
percent of the prior month’s balance, and the payments are
stretched over a greater period of time.69

       The Newlin Court’s concern that, under a sequential
collection scheme, a prisoner filing multiple suits could
“postpon[e] payment of the fees for later-filed suits until after
the end of imprisonment (and likely avoid them
altogether)[]”70 is also misplaced. Although appellate courts
do not agree on the interpretation of the payment mechanism
in § 1915(b)(2), there is consensus among appellate courts
that an inmate’s obligation to fully pay all fees incurred is not
coterminous with the inmate’s incarceration.71

68
     28 U.S.C. § 1915(b)(2).
69
   Under either a simultaneous or sequential recoupment
approach, § 1915 requires the prisoner to repay the entire
filing fee, eventually. See id. §§ 1915(b)(2), (3) (filing fee
payments continue “until the filing fees are paid”); see also
Torres v. O’Quinn, 612 F.3d 237, 243 (4th Cir. 2010)
(concluding that, under a sequential collection scheme, a
prison could “collect the funds to pay the fees accrued by a
specific inmate, and then distribute those funds to the
appropriate court until that court’s fees are paid in full. After
satisfying the first court, the prison would continue to collect
funds and use them to pay the next court in sequence.”).
70
  Newlin, 123 F.3d at 436.
71
  All appellate courts to have reached this issue have held
that the obligation is not coterminous. See Robbins v.
Switzer, 104 F.3d 895, 899 (7th Cir. 1997) (noting that, under
the PLRA, “release does not eliminate an obligation that
could and should have been met from the trust account while
imprisonment continued.”); In re Smith, 114 F.3d 1247, 1251
(D.C. Cir. 1997) (recognizing that “if a litigant is a prisoner
on the day he files a civil action, the PLRA applies.”); Gay v.
Tex. Dep’t of Corr., 117 F.3d 240, 242 (5th Cir. 1997)
                               22
        As we have noted, the majority of view (of
simultaneous recoupment) could result in 100 percent of a
prisoner’s income being garnished to pay filing fees.72 We
cannot imagine a valid penological or rehabilitative purpose
in creating a risk that inmates would have to surrender the
necessities of daily subsistence. We find nothing in the
legislative history of § 1915 that would allow us to impute
such a draconian intent to Congress.73 Rather, we agree with
the observation of the Court of Appeals for the Fourth Circuit
that “[t]he garnishment of more than twenty percent of an
indigent inmate’s already meager income crosses the line
from deterrence to punishment and was not the intent behind
§ 1915.”74

(holding that § 1915’s filing-fee requirement applied to an
inmate even though he was released, because he “file[d] an
appeal” while he was a prisoner); McGann v. Comm’r, Soc.
Sec. Admin., 96 F.3d 28, 30 (2d Cir. 1996) (construing the
PLRA to “require[] partial fee payments . . . only while the
prisoner remains in prison, and that, upon his release, his
obligation to pay fees is to be determined, like any non-
prisoner, solely by whether he qualifies for i.f.p. status.”).
72
  Pinson v. Samuels, 761 F.3d 1, 8 (D.C. Cir. 2014)
(acknowledging that simultaneous recoupment could subject
“100% of a prisoner’s income” to recoupment); Newlin v.
Helman, 123 F.3d 429, 436 (7th Cir. 1997), overruled on
other grounds by Lee v. Clinton, 209 F.3d 1025, 1027 (7th
Cir. 2000) and Walker v. O’Brien, 216 F.3d 66, 628-29 (7th
Cir. 2000) (observing that, under a simultaneous recoupment
plan, “[f]ive suits or appeals mean that the prisoner’s entire
monthly income must be turned over to the court until the
fees have been paid.”).
73
   See also Torres v. O’Quinn, 612 F.3d 237, 247 (4th Cir.
2010) (“Congress put a limit on garnishment from an
inmate’s (already meager) income, understanding that a
‘chilling effect’ on litigation was not the same as a complete
bar on filing suits, which may occur if close to one hundred
percent of an inmate’s income is taken to pay his filing
fees.”).
74
   Id.

                               23
       We therefore conclude that sequential recoupment
harmonizes subsection (b)(2) with the purpose of the statute,
while avoiding the constitutionally suspect result of erecting
barriers to courts that would make some inmates choose
between attempting to seek redress for legitimate claims and
having enough money in one’s prison account to purchase
items required for basic hygiene.75

C. Constitutional Concerns

       Our conclusion is consistent with the doctrine of
constitutional avoidance. If a statute can be construed two
ways, “by one of which grave and doubtful constitutional
questions arise and by the other of which such questions are
avoided,” our duty is to “adopt the latter.”76

       Siluk argues that simultaneous recoupment, by
permitting the garnishment of anywhere from 40 to 100
percent of a prisoner’s income, risks violating prisoners’
Eighth Amendment rights by rendering a prisoner unable to
buy necessary hygiene supplies.77 The government argues

75
   See also id. at 246-47 (explaining that the sequential
interpretation of § 1915(b) “both satisfies Congress’s intent
when passing the PLRA and protects the constitutional rights
of inmates.”); Whitfield v. Scully, 241 F.3d 264, 276 (2d Cir.
2001) (reasoning that § 1915 provides a “uniform ceiling [of
20 percent] in a compromise between the imperative to
collect fees . . . and the right of prisoners to effective access
to the courts[,]” even where plaintiff owes fees in multiple
cases).
76
   United States v. Edmonds, 80 F.3d 810, 819 (3d Cir. 1996)
(internal quotation marks and citation omitted).
77
   See Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (holding
that under the Eighth Amendment, prisoners have a right to
the “minimal civilized measure of life’s necessities.”); Garcia
v. Kimmell, 381 F. App’x 211, 216 (3d Cir. 2010) (per
curiam) (unpublished) (holding that “those minimal
necessities include provision for basic hygiene.”) (citing
Penrod v. Zavaras, 94 F.3d 1399, 1406 (10th Cir. 1996);
Young v. Quinlan, 960 F.2d 351, 363 (3d Cir. 1992),
                               24
that this concern is misplaced, because prison systems are
constitutionally bound to provide inmates with the necessities
of life, including “‘adequate food, clothing, shelter, and
medical care,’”78 “as well as with ‘paper and pen to draft legal
documents[.]’”79 The government asserts that the Adkins
Court’s fear of “forc[ing] a litigant to abandon what may be a
meritorious claim in order to spare himself complete
destitution,”80 is therefore inapplicable in the prison context.
Thus, the government concludes, adopting the simultaneous-
payment interpretation to § 1915(b)(2) simply will not force a
prisoner to choose between paying for a lawsuit and
satisfying his or her most basic needs.

         However, the government’s argument is undermined
by the allegations here.81 Siluk claims he is “required to pay
for . . . soap, shampoo, razors, [and] deodorant.”82 Moreover,
while prisons provide basic hygienic supplies to those who
cannot afford them, courts have often had to resolve claims of
prisoners who claim that what is provided is so meager as to

superseded by statute, Title VIII of Pub. L. No. 104-134, 100
Stat. 1321 (1996)).
78
  Gov. Br. at 23-24 (quoting Betts v. New Castle Youth Dev.
Ctr., 621 F.3d 249, 256 (3d Cir. 2010)).
79
  Id. at 24 (quoting Bounds v. Smith, 430 U.S. 817, 824-25
(1977)).
80
   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,
340 (1948).
81
   This case is before us following Siluk’s appeal of the
District Court’s Federal Rule of Civil Procedure 12(b)(6)
dismissal, Siluk’s application to proceed IFP before us, and
Siluk’s motion to combine payment of his filing fees. In
reviewing a dismissal under Federal Rule of Civil Procedure
12(b)(6), “we accept all factual allegations as true, construe
the complaint in the light most favorable to the plaintiff.”
Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir.
2002).
82
     Appx. at 47 (Pet. to Combine Filing Fees at ¶ 4).

                                25
deny basic amenities.83 Additionally, Siluk states that he is
required to pay for certain costs incurred in bringing this
action, such as paper, pens, copies, carbon paper, and mail.
He argues that he should “have enough funds available to
continue with this action[.]”84 We agree, and find that his
assertion raises constitutional concerns regarding his access to
the courts.85

        In Abdul-Akbar, we upheld the PLRA’s “three strikes”
provision, which requires some prisoners to pay their entire
filing fees before their complaints are adjudicated.86 There,
we concluded that “requiring a prisoner to pay filing fees in a
civil case does not, without more, violate that prisoner’s right
of meaningful access to the courts.”87 However, imposing the
scheme of concurrent debits advocated by the government
certainly could result.        For example, simultaneous
recoupment of filing fees from previous suits could impede a
prisoner seeking redress for abuses that may not necessarily
result in serious bodily injury or death.88 We will not

83
  See, e.g., Young v. Quinlan, 960 F.2d 351, 363 (3d Cir.
1992); see also Penrod v. Zavaras, 94 F.3d 1399, 1406 (10th
Cir. 1996).
84
  Appx. at 52-53 (Prison Account Statement, reflecting
postage charges).
85
  As noted above, the Second and Fourth Circuits have
declined to require prisoners who file multiple lawsuits to pay
more than 20 percent of their monthly income toward filing
fees because of this exact concern. Torres v. O’Quinn, 612
F.3d 237, 242, 247-48 (4th Cir. 2010); Whitfield v. Scully,
241 F.3d 264, 276-77 (2d Cir. 2001).
86
   Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir. 2001)
(internal quotation marks omitted), cert. denied, 533 U.S. 953
(2001).
87
     Id. at 317.
88
  See 28 U.S.C. § 1915(g) (establishing an exception to the
“three strikes” rule for a prisoner who “is under imminent
danger of serious physical injury.”); see also Torres, 612 F.3d
                              26
construe the PLRA in a way that would prevent prisoners
from vindicating their fundamental rights in a judicial
forum.89

       We realize, of course, that several of our sister circuit
courts have rejected the contention that simultaneous
recoupment is unconstitutional because there is no
constitutional right to proceed IFP.90 Although there may not
be a constitutional right to proceed IFP, it cannot be doubted
that we should avoid interpreting § 1915(b) in a manner that
would erect obstacles to an inmate’s ability to seek redress in
court for legitimate grievances unless the text of the statute
requires such an interpretation.

      The Supreme Court has clearly stated that we have a
duty to “avoid an interpretation of a federal statute that
engenders constitutional issues if a reasonable alternative




at 248 (recognizing that a “per case” interpretation of §
1915(b) could force prisoners to choose “between saving their
meager income and searching for a remedy for abuses in
prison” that do not rise to the level of serious physical injury).
89
   Mayer v. Chicago, 480 U.S. 189, 198 (1971); see also
Whitfield, 241 F.3d at 277 (explaining that courts should
“avoid an interpretation of a federal statute that engenders
constitutional issues if a reasonable alternative interpretation
poses no constitutional question.” (quoting Gomez v. United
States, 490 U.S. 858, 864 (1989))).
90
   Atchison v. Collins, 288 F.3d 177, 179-81 (5th Cir. 2002)
(finding that no “serious constitutional questions [are] raised”
by the simultaneous collection of fees in each case under §
1915(b) because “indigent persons have no constitutional
right to proceed [IFP]” and “states are constitutionally bound
to provide [prisoners] with the necessities of life.”; Lefkowitz
v. Citi-Equity Group, Inc., 146 F.3d 609, 612 (8th Cir. 1998)
(finding that, “[b]ecause the PLRA fee provisions were
designed to require prisoners to bear financial responsibility
for each action they take, the [20]-percent rule should be
applied simultaneously per case.”).

                               27
interpretation poses no constitutional question.”91 Here, there
is such a reasonable alternative that is supported by the text
and purpose of the PLRA: sequential recoupment.


CONCLUSION

       For the foregoing reasons, we conclude that § 1915
permits the recoupment of only 20 percent of a prisoner’s
monthly income for filing fees, regardless of how many civil
actions or appeals the prisoner elects to pursue, thereby
adopting the sequential recoupment rule advocated by the
petitioner.




91
     Gomez, 490 U.S. at 864.

                               28
Siluk v. Merwin
No. 11-3996

CHAGARES, Circuit Judge, dissenting.

       The majority holds that under 28 U.S.C. § 1915(b), a
prisoner who owes multiple filing fees is required to pay them
sequentially, not simultaneously, such that a prisoner pays no
more than 20% of the preceding month’s income each month,
no matter how many separate filing fees he owes. I
respectfully disagree, and would join the majority of our
sister Courts of Appeals that have addressed the issue in
holding that § 1915(b) requires a prisoner who has incurred
multiple filing fees to pay them simultaneously.             An
interpretation requiring that fees be paid simultaneously is the
most natural reading of the statute and is more consistent with
the purpose of the Prison Litigation Reform Act (“PLRA”)
than is a sequential approach. Therefore, I respectfully
dissent.1

                               I.

                               A.

        In Abdul-Akbar v. McKelvie, we discussed the history
and development of the PLRA. See 239 F.3d 307, 311-12 (3d
Cir. 2001) (en banc). We observed that “[t]he discretionary
power to permit indigent plaintiffs to proceed without first
paying a filing fee was initially codified in the federal statutes
in 1892.” Id. at 311. Congress enacted the PLRA in 1996,
“largely in response to concerns about the heavy volume of
frivolous prisoner litigation in the federal courts.” Id. at 312.
Because prisoners easily achieved in forma pauperis (“IFP”)
status, Congress concluded that they were not “subject to the
same economic disincentives to filing meritless cases that
face other civil litigants,” and, accordingly, the PLRA
instituted a number of reforms designed to “prompt prisoners
to ‘stop and think’ before filing a complaint.” Id. at 318.


1
  I do join my learned colleagues, however, in thanking the
attorneys who handled this matter pro bono and in
commending them for their excellent representation.
                                1
        Among other reforms, the PLRA amended the IFP
statute as it applies to prisoners. Under the PLRA, prisoners
who qualify for IFP status are no longer excused from paying
filing fees altogether, but rather are required to pay them in
accordance with 28 U.S.C. § 1915(b), which provides:

      (1) [I]f a prisoner brings a civil action or files an
      appeal in forma pauperis, the prisoner shall be
      required to pay the full amount of a filing fee.
      The court shall assess and, when funds exist,
      collect, as a partial payment of any court fees
      required by law, an initial partial filing fee of 20
      percent of the greater of —
              (A) the average monthly deposits to the
      prisoner’s account; or
              (B) the average monthly balance in the
      prisoner’s account for the 6-         month period
      immediately preceding the filing of the
      complaint or notice of appeal.
      (2) After payment of the initial partial filing fee,
      the prisoner shall be required to make monthly
      payments of 20 percent of the preceding
      month’s income credited to the prisoner’s
      account. The agency having custody of the
      prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each
      time the amount in the account exceeds $10
      until the filing fees are paid.

       This provision, while clearly (1) requiring prisoners to
pay filing fees in full, and (2) permitting prisoners who
qualify for IFP status to pay filing fees over time rather than
up front, does not explicitly address what happens when a
prisoner owes more than one filing fee at once. The majority
interprets the statute as requiring sequential payment of
multiple filing fees, with a hard payment cap of 20% of a
prisoner’s monthly income no matter how many filing fees he
owes. I disagree, and believe that the statute requires
simultaneous payment of multiple filing fees. A majority of
Courts of Appeals having considered this issue support this
view. See Pinson v. Samuels, 761 F.3d 1, 7-10 (D.C. Cir.
2014) (holding that § 1915(b) requires a prisoner who has
incurred multiple filing fees to pay them simultaneously),

                               2
petition for cert. filed sub nom. Bruce v. Samuels, 83
U.S.L.W. 3640 (U.S. Jan. 16, 2015) (No. 14-844);
Christensen v. Big Horn Cnty. Bd. of Cnty. Comm’rs, 374 F.
App’x 821, 829-33 (10th Cir. 2010) (unpublished) (same);
Atchison v. Collins, 288 F.3d 177, 180-81 (5th Cir. 2002)
(per curiam) (same); Lefkowitz v. Citi-Equity Grp., Inc., 146
F.3d 609, 612 (8th Cir. 1998) (same); Newlin v. Helman, 123
F.3d 429, 435-36 (7th Cir. 1997) (same), overruled on other
grounds, Lee v. Clinton, 209 F.3d 1025, 1027 (7th Cir. 2000).
But see Torres v. O’Quinn, 612 F.3d 237, 242-53 (4th Cir.
2010); Whitfield v. Scully, 241 F.3d 264, 275-77 (2d Cir.
2001).

                              B.

        The Supreme Court has recently instructed that
“reasonable statutory interpretation must account for both ‘the
specific context in which . . . language is used’ and ‘the
broader context of the statute as a whole.’” Util. Air
Regulatory Grp. v. EPA, 134 S. Ct. 2427, 2442 (2014)
(quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)
(alteration in original)). The Court continued that “[a]
statutory provision that may seem ambiguous in isolation is
often clarified by the remainder of the statutory scheme . . .
because only one of the permissible meanings produces a
substantive effect that is compatible with the rest of the law.’”
Id. (quoting United Sav. Ass’n of Tex. v. Timbers of Inwood
Forrest Assocs., Ltd., 484 U.S. 365, 371 (1988) (alteration in
original)). This is such a case, where the meaning of a
provision, § 1915(b)(2), is clarified by the remainder of §
1915. See Christensen, 374 F. App’x at 829 (“The majority
‘cumulative payment’ or ‘per case’ position with which we
agree has been adopted based on standard interpretive
principles (construing § 1915(b)(2) in light of the other
provisions in § 1915).”). In the past, we have similarly
resorted to § 1915 or § 1915(b) “as a whole” to determine the
meaning of a provision therein. See, e.g., Hagan v. Rogers,
570 F.3d 146, 155 (3d Cir. 2009) (“Section 1915(b)(3) must
be read in the context of § 1915(b) as a whole.”); Abdul-
Akbar, 239 F.3d at 312, 314 (interpreting § 1915(g) in the
context “of the PLRA as a whole”); Santana v. United States,
98 F.3d 752, 756, 757 (3d Cir. 1996) (concluding that “the
filing fee payment requirements of the PLRA set forth in 28

                               3
U.S.C. § 1915(b) do not apply to habeas corpus petitions or to
appeals from the denial of such petitions” after considering
the PLRA “as a whole”).

         The text of § 1915(b)(2), which requires that “[a]fter
payment of the initial partial filing fee, the prisoner shall be
required to make monthly payments of 20 percent of the
preceding month’s income credited to the prisoner’s
account,” does not explicitly answer the question of how
multiple filing fees should be paid. However, reading §
1915(b)(2) in the context of § 1915(b) as a whole shows that
the statute requires simultaneous recoupment of multiple
filing fees. It is clear from the text of § 1915(b)(1) and
undisputed by the parties that a prisoner is required to pay an
initial filing fee for each case or appeal he files – a “per-case”
approach – no matter how many other fees he has paid or is
paying. See § 1915(b)(1) (requiring that “if a prisoner brings
a civil action or files an appeal in forma pauperis . . . [t]he
court shall assess and, when funds exist, collect . . . an initial
partial filing fee. . . .”). Accordingly, “[t]he plain text of [§
1915(b)(1)] calls for assessment of the initial partial filing fee
each time a prisoner ‘brings a civil action or files an appeal.’”
Pinson, 761 F.3d at 8 (quoting 28 U.S.C. § 1915(b)(1)). I
agree with the Government that it is logical to interpret §
1915(b)(2) to require that monthly payments of 20% be made
for each case as well, and not for each prisoner, regardless of
how many suits or appeals he or she files. See Hendon v.
Ramsey, 478 F.Supp. 2d 1214, 1219 (S.D. Cal. 2007) (“Thus,
an initial filing fee is collected each time a prisoner initiates
an action, rather than once per prisoner irrespective of the
number of actions the prisoner has filed.”). By contrast,
reading a sequential (or “per-prisoner”) payment structure
into § 1915(b)(2) would be inconsistent with the per-case
approach of § 1915(b)(1).

        The text of § 1915(b)(2) itself provides further support
for a simultaneous recoupment approach, as the provision
specifies that the prisoner must make monthly payments of 20
percent “[a]fter payment of the initial partial filing fee.” 28
U.S.C. § 1915(b)(2). If, as is undisputed, a prisoner must pay
the initial filing fee for each suit filed, then the prisoner must
immediately follow through and pay the monthly installment
payments on the amounts remaining for the same action or

                                4
appeal the prisoner has filed. Put another way, “[b]ecause the
initial partial filing fee imposed in subsection (b)(1) acts as
the ‘triggering condition’ for the monthly installments
required by subsection (b)(2), the two provisions should be
read in tandem.” Pinson, 761 F.3d at 9 (quoting Torres v.
O’Quinn, 612 F.3d 237, 256 (4th Cir. 2010) (Niemeyer, J.,
dissenting)). As a result, both § 1915(b)(1) and § 1915(b)(2)
apply equally to each action or appeal filed, with no exception
in either subsection for multiple filings. See id. (“Given that
the initial fee required by subsection (b)(1) applies on a per-
case basis, it follows that subsection (b)(2)’s monthly
payment obligation likewise applies on a per-case basis.”).

        Other provisions of § 1915 similarly reflect a per-case
approach. For example, § 1915(a)(2) provides that a
“prisoner seeking to bring a civil action or appeal a judgment
in a civil action or proceeding without prepayment of fees or
security therefore . . . shall submit . . . a trust fund account
statement . . . for the prisoner for the 6-month period
immediately preceding the filing of the complaint or notice of
appeal.” 28 U.S.C. § 1915(a)(2) (emphasis added). In
addition, § 1915(e)(2) provided that “[n]otwithstanding any
filing fee, or any portion thereof, that may have been paid, the
court shall dismiss the case at any time” if the court
determines that the case is defective. 28 U.S.C. § 1915(e)(2)
(emphasis added). Finally, § 1915(f)(1) provides that a court
may issue a judgment for costs “at the conclusion of the suit
or action.” 28 U.S.C. § 1915(f)(1) (emphasis added). Again,
these subsections exemplify the “per-case” approach common
to all of § 1915.

      For these reasons, I part ways with the majority, and
would interpret § 1915(b)(2) to require that prisoners who
owe multiple filing fees pay them simultaneously rather than
sequentially.

                              C.

       A rule requiring simultaneous recoupment is consistent
with the PLRA’s effort to require prisoners to incur a
marginal cost for each additional lawsuit they file. By
requiring prisoners to bear additional costs for each suit, the
PLRA encourages prisoners to absorb a portion of the

                               5
economic impact of their lawsuit and aggregate their claims
in a single suit. It also discourages frivolous lawsuits.

        Some of our sister Courts of Appeals have recognized
as much in interpreting § 1915(b) to require simultaneous
recoupment. See, e.g., Pinson, 761 F.3d at 10 (observing that
“the per-case approach comports with the PLRA’s basic
object” because “[c]apping monthly withdrawals at twenty
percent of an inmate’s income, regardless of the number of
suits filed, would diminish the deterrent effect of the PLRA
once a prisoner files his first action”); Lefkowitz, 146 F.3d at
612 (“Because the PLRA provisions were designed to require
prisoners to bear financial responsibility for each action they
take, the twenty-percent rule should be applied per case.”);
Newlin, 123 F.3d at 436 (holding that prisoners must make
monthly payments for multiple filing fees simultaneously
because “[o]therwise a prisoner could file multiple suits for
the price of one, postponing payment of the fees for later-filed
suits until after the end of imprisonment (and likely avoiding
them altogether),” and “[t]he PLRA is designed to require the
prisoner to bear some marginal cost for each legal activity”);
see also Torres, 612 F.3d at 256 (Niemeyer, J., dissenting)
(observing that the majority’s holding, allowing for sequential
payment of multiple filing fees, “gives prisoners, in effect, a
free ride after they file their first piece of litigation”).

       The marginal cost to prisoners of filing additional
lawsuits or appeals might not only be delayed, but also might
be eliminated entirely, as some of our sister Courts of
Appeals have held that “the PLRA fee requirements are not
applicable to a released prisoner.” DeBlasio v. Gilmore, 315
F.3d 396, 397 (4th Cir. 2003); accord McGann v. Comm’r,
Soc. Sec. Admin., 96 F.3d 28, 30 (2d Cir. 1996). In
DeBlasio, the Court of Appeals for the Fourth Circuit held
that, upon a prisoner’s release, his “obligation to pay filing
fees is determined by evaluating whether he qualifies under
the general in forma pauperis provision of 28 U.S.C. §
1915(a)(1).” 315 F.3d at 397. Section 1915(a)(1) excuses an
indigent litigant from prepaying filing fees altogether,
provided that the litigant files an affidavit including a
statement of his assets and his inability to pay fees. See 28
U.S.C. § 1915(a)(1). Accordingly, if prisoners are released
from their payment obligations under the PLRA once they get

                               6
out of prison, under a sequential payment approach they
would be able to postpone payment of all but one of their
owed filing fees indefinitely until they are no longer obligated
to pay them at all.

        Allowing prisoners to postpone or even escape their
payment obligations is clearly contrary to the PLRA’s
purpose, as it provides virtually no deterrent to filing an
infinite number of lawsuits. An interpretation requiring that
fees be paid simultaneously is, therefore, more consistent
with the purpose of the PLRA.

                              D.

       Finally, I respectfully disagree with the majority that
such a reading gives rise to constitutional concerns, either by
treading on inmates’ rights under the Eighth Amendment or
by barring inmates’ access to the courts.

       We have observed that the Eighth Amendment
requires prisons to provide “humane conditions of
confinement” and “ensure that inmates receive adequate food,
clothing, shelter, and medical care.” Betts v. New Castle
Youth Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010) (quotation
marks omitted). I agree with the Government that this
obligation mitigates the concern we have expressed with
respect to indigent non-prisoners, that they would have to
choose between necessities like toothbrushes and a lawsuit.
In the prison context, where prisons are obligated to provide
such necessities, prisoners need not make this choice.2 As a
result, our sister Courts of Appeals have rejected the
argument that a simultaneous approach could violate
prisoners’ Eighth Amendment rights. See, e.g., Pinson, 761
F.3d at 9-10; Atchison, 288 F.3d at 181.

        Nor would simultaneous recoupment bar inmates’
access to the courts. With regard to the concern the majority
raises, that inmates require tools such as pens and paper to
file suit, the Supreme Court has made clear that “[i]t is

2
  The Pennsylvania Department of Corrections memorialized
this requirement in Policy Statement DC-ADM 815 (effective
May 29, 2009).
                               7
indisputable that indigent inmates must be provided at state
expense with paper and pen to draft legal documents with
notarial services to authenticate them, and with stamps to
mail them.” Bounds v. Smith, 430 U.S. 817, 824-25 (1977).
Our sister Courts of Appeals have similarly rejected the
argument that a simultaneous approach could violate
prisoners’ access to the courts. See, e.g., Pinson, 761 F.3d at
9; Lefkowitz, 146 F.3d at 612 (“[W]e agree with our fellow
circuits that these fee provisions do not deny prisoners
constitutionally guaranteed access to courts.”).

        The Court of Appeals in Torres raised a different
ground for fearing that simultaneous recoupment would bar
access to the courts, expressing concern that a prisoner who
was required to pay 100% of his inmate account funds to
service his filing fee obligations would not be able to engage
in further legal action. But the Court of Appeals for the
District of Columbia Circuit effectively addressed this
concern in Pinson, explaining that “the PLRA’s safety-valve
provision, § 1915(b)(4), separately” ensures that insufficient
funds will not bar inmates from bringing suit. Pinson, 761
F.3d at 8. Section 1915(b)(4) provides that “[i]n no event
shall a prisoner be prohibited from bringing a civil action or
appealing a civil or criminal judgment for the reason that the
prisoner has no assets and no means by which to pay the
initial partial filing fee.” Section 1915(b)(2) provides
additional protection, because it provides for collection of
fees only where a prisoner’s account exceeds $10.

       In light of prisons’ obligations to provide inmates with
supplies necessary for humane confinement and meaningful
access to the courts, and considering the statutory safeguards
the PLRA provides for destitute inmates, I conclude that the
canon of constitutional avoidance does not compel sequential
recoupment.

                             II.

      For the foregoing reasons, I respectfully dissent.




                              8